In an action under article 15 of the Real Property Law for a judgment declaring plaintiff’s ownership interest in certain premises known as Arthur Farm, and for other relief, plaintiff appeals: (1) from an order of the Supreme Court, Nassau County, entered November 16, 1959, granting defendant’s motion for summary judgment pursuant to rule 113 of the Rules of Civil Practice; .and (2) from the judgment of said court, entered thereon on December 3, 1959, dismissing his complaint. Order affirmed, with $50 costs and disbursements. Judgment affirmed, with costs.' No opinion. Beldoek, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.